[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                MAY 24, 2010
                              No. 09-14767                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                  D. C. Docket No. 08-00470-CR-RDP-JEO

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RICO RENDALE CARTER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                               (May 24, 2010)

Before BIRCH, WILSON and MARTIN, Circuit Judges.

PER CURIAM:

     Rico Rendale Carter appeals his 87-month prison sentence imposed for
being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). On

appeal, he argues that the district court erred in varying upward from the advisory

guidelines range of 51-63 months of imprisonment. We AFFIRM.

                                 I. BACKGROUND

      On 18 October 2007, police in Birmingham, Alabama responded to a 911

call and found Carter outside his girlfriend’s house with a gun, threatening to shoot

her and her two children. Doc. 49 at 32, 94, 101-02; Doc. 50 at 17. The

responding officer ordered Carter to the ground and told him to place his hands

behind his head. Doc. 50 at 19. The officer approached Carter, took Carter’s gun,

and secured the gun in his duty belt. Id. As the officer attempted to handcuff

Carter, Carter grabbed the officer’s arm and an altercation ensued, during which

the officer sprayed mace in Carter’s face, struck Carter with his baton, and pushed

Carter into the side of the house. Id. at 19-20. Carter ultimately escaped and fled

the scene. Id. at 20-21. Unable to apprehend Carter, the officer returned to the

apartment and spoke to the victim, who told the officer that Carter had beaten her

and held her and her children inside the house for fourteen to fifteen hours. Id. at

22. Police returned to Carter’s girlfriend’s apartment the following day after

receiving a call that the apartment’s windows had been broken. Id. at 5. The

officer who responded to the call testified at trial that as he was taking Carter’s



                                           2
girlfriend’s statement, Carter came around from the side of the apartment, yelling,

“[H]ere I am, I did it, come and get me.” Id. at 6. Carter screamed obscenities at

both the officer and his girlfriend as he fled down the street. Id.

       Carter was subsequently arrested and indicted on one count of being a felon

in possession of a firearm and was found guilty by a jury in May 2009. Doc. 1;

Doc. 50 at 172. At the sentencing hearing, the district court determined that

Carter’s offense level was 20, which, with a criminal history category of IV,1

yielded an advisory guidelines range of 51-63 months of imprisonment. Doc. 51 at

2, 8. The government requested an upward variance, arguing that the

circumstances of the offense, Carter’s past criminal history, which included

multiple incidents of resisting arrest, and the need to deter Carter from committing

future crimes, warranted imposition of the ten-year statutory maximum sentence

under 18 U.S.C. § 924(a)(2). Id. at 9-10, 12-16. Carter responded that he was

innocent and that the police officer and victim had lied during their testimony at

trial. Id. at 20-21.

       The district court found that while the statutory maximum sentence was not

warranted, a sentence within the advisory guidelines range was unreasonable “in



       1
         According to the presentence investigation report (“PSI”), Carter previously had been
convicted of: (1) receiving stolen property in 1996; (2) second-degree assault in 1996; and
(3) second-degree criminal mischief, resisting arrest, and third-degree assault in 2004.

                                               3
light of the circumstances and nature of th[e] offense, and the history and

characteristics of the defendant.” Id. at 25. In addition to those factors, the court

noted Carter’s “conduct after the date in question, in which he was observed in the

area after vandalism of the victim’s house and taunted the police. That is

consistent with his conduct toward law enforcement officials in the past in other

cases.” Id. at 26. The district court further found that, given Carter’s criminal

history, the sentence imposed was necessary to protect the public from Carter’s

future crimes. Id. at 27. This appeal followed. Doc. 43, 47.

                                  II. DISCUSSION

      We review a district court’s sentence for reasonableness under a deferential

abuse of discretion standard. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.

586, 597 (2007). The party challenging that sentence “bears the burden of

establishing that the sentence is unreasonable in the light of both th[e] record and

the factors in section 3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005) (per curiam). Those factors include, inter alia: (1) the nature and

circumstances of the offense and the history and characteristics of the defendant;

(2) the need for the sentence imposed to (a) reflect the seriousness of the offense,

promote respect for the law, and provide just punishment for the offense; (b) afford

adequate deterrence to criminal conduct; and (c) protect the public from further



                                           4
crimes of the defendant; (3) the kinds of sentences available; and (4) the need to

avoid unwarranted sentence disparities among defendants with similar records who

have been found guilty of similar conduct. See 18 U.S.C. § 3553(a) (2010).

Although a district court need not discuss each § 3553(a) factor, it must, when it

imposes a sentence outside the applicable guidelines range, explain why it has

done so. United States v. Pugh, 515 F.3d 1179, 1191 n.8. (11th Cir. 2008). See

also Gall, 552 U.S. at 50, 128 S. Ct. at 597 (stating that where a sentencing judge

imposes an outside-guidelines sentence, “he must consider the extent of the

deviation and ensure that the justification is sufficiently compelling to support the

degree of the variance[,]” and “must adequately explain the chosen sentence to

allow for meaningful appellate review . . . . ”).

      The record reflects that the district court listened to the parties’ arguments,

considered the evidence in the record, and addressed the § 3553(a) factors.

Specifically, the court noted the nature and circumstances of the offense and

Carter’s criminal history, and determined that the sentence imposed was necessary

both to protect the public and to deter Carter from committing crimes in the future.

We find that the court’s statement of reasons for imposing a sentence outside the

guidelines range was sufficient and that the sentence imposed was substantively

reasonable.

      AFFIRMED.

                                            5